Case 1:17-cv-02206-PAB Document 19 Filed 11/25/20 USDC Colorado Page 1 of 19




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                            Chief Judge Philip A. Brimmer

Civil Action No. 17-cv-2206-PAB

SAMUEL SPARHAWK LUTHY,

             Plaintiff,

v.

ANDREW M. SAUL, Commissioner of the Social Security Administration,

           Defendant.
_____________________________________________________________________

                                 ORDER
 _____________________________________________________________________

      This matter comes before the Court on the Civil Complaint [Docket No. 1] filed by

plaintiff Samuel Sparhawk Luthy on September 12, 2017. Plaintiff seeks review of the

final decision of defendant Andrew M. Saul (the “Commissioner”)1 denying his claim for

supplemental security income under Title XVI of the Social Security Act (the “Act”), 42

U.S.C. §§ 1381-1383c. The Court has jurisdiction to review the Commissioner’s final

decision under 42 U.S.C. § 405(g).2

I. BACKGROUND

      On September 3, 2013, plaintiff applied for supplemental security income under

Title XVI of the Act. R. at 23. Plaintiff alleged that he was disabled as of August 22,



      1
        On June 4, 2019, the Senate conf irmed Andrew M. Saul as Commissioner of
Social Security. Accordingly, Mr. Saul is substituted for Nancy A. Berryhill, former
Acting Commissioner of Social Security, as defendant in this lawsuit. See Fed. R. Civ.
P. 25(d).
      2
        The Court has determined that it can resolve the issues presented in this
matter without the need for oral argument.
Case 1:17-cv-02206-PAB Document 19 Filed 11/25/20 USDC Colorado Page 2 of 19




1995. Id. After an initial administrative denial of his claim, plaintiff requested a hearing

before an Administrative Law Judge (“ALJ”). The ALJ held hearings on February 26,

2015, June 5, 2015, September 25, 2015, and May 3, 2016. Id. On July 12, 2016, the

ALJ issued a decision denying plaintiff’s claim. R. at 20. The ALJ found that plaintiff

had the following severe impairments: attention deficit/hyperactivity disorder, mood

disorder, expressive language disorder, and fetal alcohol spectrum disorder. R. at 29.

The ALJ concluded that these impairments, alone or in combination, did not meet one

of the regulations’ listed impairments. R. at 31. The ALJ ruled that plaintiff had the

residual functional capacity (“RFC”) to

       perform work as follows. Physically, he is able to perform a full range of
       work at all exertional levels. Mentally, the claimant is able to use
       judgment in making work decisions; respond appropriately to supervision,
       coworkers and work situations; and deal with changes in a routine work
       setting. The claimant is able to understand, remember, and carry out
       simple instructions. This ability is equivalent to being able to perform
       unskilled work. The claimant should not perform any assembly-line work.
       The claimant should not engage in work requiring intense sustained
       concentration. The claimant is able to interact with the public less than
       occasionally. The claimant is able to interact with coworkers occasionally.

R. at 34 (footnotes omitted). In determining the RFC, the ALJ considered the opinions

of several medical sources. The ALJ gave the least weight to the opinions of Ms. Carly

Johnson, a psychological evaluator, Ms. Susan Leahy, a neurotherapist, Dr. Joseph

Martindale, plaintiff’s treating physician, and Dr. M. Elena Zerpa Stolk; some weight to

the opinions of Dr. Mark Pendleton, a clinical psychologist, and Dr. Maximilian Wachtel,

a clinical psychologist; more weight to the opinions of Dr. James Wanstrath, the state

agency psychological consultant; and the most weight to the opinions of Dr. Nancy

Winfrey, the medical expert who testified at the hearing. R. at 49. Based upon this


                                             2
Case 1:17-cv-02206-PAB Document 19 Filed 11/25/20 USDC Colorado Page 3 of 19




RFC and in reliance on the testimony of a vocational expert (“VE”), the ALJ concluded

that plaintiff is capable of performing jobs that exist in significant numbers in the

national economy. Id. Specifically, the VE identified two positions that plaintiff could

perform, janitor and laundry worker. Id. Each of these positions is performed at a

medium exertional level and is classified as unskilled, with a specific vocational

preparation (“SVP”) level of two. Id. The ALJ found that there are approximately

800,000 jobs nationwide in these positions. Id.

       On July 12, 2017, the Appeals Council denied plaintif f’s request for review of the

ALJ’s denial of his claim. R. at 1. Given the Appeals Council’s denial, the ALJ’s

decision is the final decision of the Commissioner.

II. STANDARD OF REVIEW

       Review of the Commissioner’s finding that a claimant is not disabled is limited to

determining whether the Commissioner applied the correct legal standards and whether

the decision is supported by substantial evidence in the record as a whole. See Angel

v. Barnhart, 329 F.3d 1208, 1209 (10th Cir. 2003). T he district court may not reverse

an ALJ simply because the court may have reached a different result based on the

record; the question instead is whether there is substantial evidence showing that the

ALJ was justified in her decision. See Ellison v. Sullivan, 929 F.2d 534, 536 (10th Cir.

1990). “Substantial evidence is more than a mere scintilla and is such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.”

Flaherty v. Astrue, 515 F.3d 1067, 1070 (10th Cir. 2007). Moreover, “[e]vidence is not

substantial if it is overwhelmed by other evidence in the record or constitutes mere



                                              3
Case 1:17-cv-02206-PAB Document 19 Filed 11/25/20 USDC Colorado Page 4 of 19




conclusion.” Musgrave v. Sullivan, 966 F.2d 1371, 1374 (10th Cir. 1992). T he district

court will not “reweigh the evidence or retry the case,” but must “meticulously examine

the record as a whole, including anything that may undercut or detract from the ALJ’s

findings in order to determine if the substantiality test has been met.” Flaherty, 515

F.3d at 1070. Nevertheless, “if the ALJ failed to apply the correct legal test, there is a

ground for reversal apart from a lack of substantial evidence.” Thompson v. Sullivan,

987 F.2d 1482, 1487 (10th Cir. 1993).

III. THE FIVE-STEP EVALUATION PROCESS

       To qualify for disability benefits, a claimant must have a medically determinable

physical or mental impairment expected to result in death or last for a continuous period

of twelve months that prevents the claimant from performing any substantial gainful

work that exists in the national economy. 42 U.S.C. § 423(d)(1)-(2). Furthermore,

       [a]n individual shall be determined to be under a disability only if his physical
       or mental impairment or impairments are of such severity that he is not only
       unable to do his previous work but cannot, considering his age, education,
       and work experience, engage in any other kind of substantial gainful work
       which exists in the national economy, regardless of whether such work exists
       in the immediate area in which he lives, or whether a specific job vacancy
       exists for him, or whether he would be hired if he applied for work.

42 U.S.C. § 423(d)(2)(A) (2006). The Commissioner has established a five-step

sequential evaluation process to determine whether a claimant is disabled. 20 C.F.R.

§ 404.1520; Williams v. Bowen, 844 F.2d 748, 750 (10th Cir. 1988). The steps of the

evaluation are:

       (1) whether the claimant is currently working; (2) whether the claimant has
       a severe impairment; (3) whether the claimant’s impairment meets an
       impairment listed in appendix 1 of the relevant regulation; (4) whether the
       impairment precludes the claimant from doing his past relevant work; and (5)

                                           4
Case 1:17-cv-02206-PAB Document 19 Filed 11/25/20 USDC Colorado Page 5 of 19




       whether the impairment precludes the claimant from doing any work.

Trimiar v. Sullivan, 966 F.2d 1326, 1329 (10th Cir. 1992) (citing 20 C.F.R.

§ 404.1520(b)-(f)). A finding that the claimant is disabled or not disabled at any point in

the five-step review is conclusive and terminates the analysis. Casias v. Sec’y of

Health & Human Servs., 933 F.2d 799, 801 (10th Cir. 1991).

       The claimant has the initial burden of establishing a case of disability. However,

“[i]f the claimant is not considered disabled at step three, but has satisf ied her burden of

establishing a prima facie case of disability under steps one, two, and four, the burden

shifts to the Commissioner to show the claimant has the residual functional capacity

(RFC) to perform other work in the national economy in view of her age, education, and

work experience.” See Fischer-Ross v. Barnhart, 431 F.3d 729, 731 (10th Cir. 2005);

see also Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987). W hile the claimant has the

initial burden of proving a disability, “the ALJ has a basic duty of inquiry, to inform

himself about facts relevant to his decision and to learn the claimant’s own version of

those facts.” Hill v. Sullivan, 924 F.2d 972, 974 (10th Cir. 1991).

IV. DISCUSSION

       Plaintiff claims that the ALJ erred by: (1) failing to properly weigh the medical

opinion evidence and (2) failing to properly weigh testimony from plaintiff and plaintiff’s

mother. Docket No. 12 at 18-30.

       A.   Medical Source Testimony

       “[C]ase law, the applicable regulations, and the Commissioner’s pertinent Social

Security Ruling (SSR) all make clear that in evaluating the medical opinions of a



                                              5
Case 1:17-cv-02206-PAB Document 19 Filed 11/25/20 USDC Colorado Page 6 of 19




claimant’s treating physician, the ALJ must complete a sequential two-step inquiry,

each step of which is analytically distinct.” Krauser v. Astrue, 638 F.3d 1324, 1330

(10th Cir. 2011). In the first step, the ALJ must consider whether the treating

physician’s opinion is entitled to controlling weight. If the treating physician’s opinion is

“well-supported by medically acceptable clinical and laboratory diagnostic techniques

and is not inconsistent with the other substantial evidence in [the] case record, [the ALJ]

will give it controlling weight.” 20 C.F.R. § 404.1527(c)(2); see also SSR 96-2p, 1996

WL 374188, *1 (July 2, 1996).3

       If the opinion is not given controlling weight, the ALJ will proceed to the second

step of the inquiry. In the second step, “[t]reating source medical opinions are still

entitled to deference and must be weighed using all of the factors provided in 20 CFR

[§§] 404.1527 and 416.927. In m any cases, a treating source’s medical opinion will be

entitled to the greatest weight and should be adopted, even if it does not meet the test

for controlling weight.” SSR 96-2p, 1996 WL 374188, *4. The factors that must be

applied in determining what weight to give an opinion are:

       (1) the length of the treatment relationship and the frequency of
       examination; (2) the nature and extent of the treatment relationship,
       including the treatment provided and the kind of examination or testing
       performed; (3) the degree to which the physician’s opinion is supported by
       relevant evidence; (4) consistency between the opinion and the record as
       a whole; (5) whether or not the physician is a specialist in the area upon
       which an opinion is rendered; and (6) other factors brought to the ALJ’s
       attention which tend to support or contradict the opinion.


       3
        In 2017, the regulations were changed to no longer “defer or give any specific
evidentiary weight, including controlling weight, to any medical opinion(s).” 20 C.F.R.
§ 404.1520c. Because plaintiff’s claim was filed before 2017, the former regulations
apply. See 20 C.F.R. § 404.1527 (“Generally, we give more weight to medical opinions
from your treating sources.”).

                                              6
Case 1:17-cv-02206-PAB Document 19 Filed 11/25/20 USDC Colorado Page 7 of 19




Langley v. Barnhart, 373 F.3d 1116, 1119 (10th Cir. 2004) (quoting Watkins v.

Barnhart, 350 F.3d 1297, 1301 (10th Cir. 2003)); see also 20 C.F.R. § 404.1527(c).

“[A]n ALJ must give good reasons for the weight assigned to a treating physician’s

opinion, that are sufficiently specific to make clear to any subsequent reviewers the

weight the adjudicator gave to the treating source’s medical opinion and the reason for

that weight.” Langley, 373 F.3d at 1119 (internal quotation marks and alterations

omitted). Failure to apply this analytical framework and to provide sufficiently specific,

legitimate reasons tied to the factors for the weight given to a treating physician’s

opinion warrants reversal. Watkins, 350 F.3d at 1300-01.

       When evaluating a treating or examining physician’s opinion in relation to that of

a non-treating physician, the examining or treating physician’s opinion “is presumptively

entitled to more weight than a doctor’s opinion derived from a review of the medical

record.” Chapo v. Astrue, 682 F.3d 1285, 1291 (10th Cir. 2012) (citing 20 C.F.R.

§§ 404.1527(d)(1) and 416.927(d)(1)). However, “[t]he opinion of an examining

physician is generally entitled to less weight than that of a treating physician.”

Robinson v. Barnhart, 366 F.3d 1078, 1084 (10th Cir. 2004). Accordingly, “the

examining physician’s report should be examined to see if it ‘outweighs’ the treating

physician’s report, not the other way around.” Reyes v. Brown, 845 F.2d 242, 245 (10th

Cir. 1988). An examining physician’s opinion, however, is generally given more weight

than a physician’s who did not examine the claimant. “The regulations require an ALJ

to give greater weight to the opinion of an examining physician . . . than that of a

non-examining physician, or explain why the examining physician's opinion is not


                                              7
Case 1:17-cv-02206-PAB Document 19 Filed 11/25/20 USDC Colorado Page 8 of 19




entitled to more weight.” Havenar v. Astrue, 438 F. App’x 696, 700 n.3 (10th Cir. 2011)

(unpublished).

       The ALJ considered the opinions of four treating sources – Dr. Pendleton, Dr.

Martindale, Ms. Johnson, and Ms. Leahy – and four non-treating sources – Dr.

Wanstrath, Dr. Stolk, Dr. Wachtel, and Dr. Winfrey, the Medical Expert (“ME”). R. at

41-44. The ALJ first determined that none of the treating sources were entitled to

controlling weight because their opinions were not consistent with the other substantial

evidence in the record. R. at 40-41. Proceeding to relative weight, the ALJ gave the

least weight to Dr. Martindale’s, Ms. Johnson’s, Ms. Leahy’s, and Dr. Stolk’s opinions,

some weight to Dr. Pendleton’s and Dr. W achtel’s opinions, more weight to Dr.

Wanstrath’s opinions, and the most weight to Dr. Winfrey’s opinions. R. at 49. Plaintiff

contends that the ALJ erred in evaluating the medical opinion evidence by: (1) not

giving controlling weight to the opinions from Dr. Martindale, a treating physician; (2)

improperly giving greatest weight to Dr. Winfrey’s opinions; (3) giving some weight to

opinions from a non-examining state agency psychologist; and (4) rejecting the

limitations described by Dr. Wachtel. Docket No. 12 at 18-27.

       “Even if a treating opinion is not given controlling weight, it is still entitled to

deference.” Krauser, 638 F.3d at 1330. The ALJ was required to weigh several factors

in determining the weight to be accorded to the treating physicians’ opinions. 20 C.F.R.

§ 404.1527(c); SSR 96-2p, 1996 W L 374188, *4. The ALJ does not need to discuss

each factor, see Oldham v. Astrue, 509 F.3d 1254, 1258 (10th Cir. 2007), but the ALJ

must nevertheless consider each factor and “give good reasons in the notice of

determination or decision for the weight he ultimately assigns the opinion.” Watkins,

                                                8
Case 1:17-cv-02206-PAB Document 19 Filed 11/25/20 USDC Colorado Page 9 of 19




350 F.3d at 1300 (internal quotation marks and brackets omitted); Romo v. Berryhill,

No. 16-cv-02248-WJM, 2017 WL 3911071, at *5 (D. Colo. Sept. 7, 2017).

       With the exception of Dr. Pendleton’s opinion, the ALJ gave each of the treating

physicians’ opinions “little weight.” See R. at 49. The Court finds that the ALJ gave

sufficient reasons for doing so. In determining whether a treating source is entitled to

controlling weight, the ALJ considers whether his or her opinions are “well supported by

medically acceptable clinical and diagnostic techniques” and consistent with “other

substantial evidence.” R. at 40 (quoting 20 C.F.R. § 404.1527(c)(2)). Here, the ALJ

considered the statements of Dr. Wanstrath, a state agency medical consultant, and Dr.

Winfrey, a psychologist who testified at the hearing as an independent medical expert,

to determine if the treating sources’ opinions were consistent with the “other substantial

evidence.” R. at 40-41. Both Drs. W anstrath and Winfrey found that plaintiff’s

limitations would not preclude the performance of substantial gainful activity. Id.

Therefore, the ALJ found that the treating source opinions were not consistent with

other substantial evidence. R. at 41. Because the ALJ applied the correct leg al

standard and identified why the treating sources opinions were inconsistent with other

substantial evidence, the Court finds no error in the ALJ’s decision not to give the

treating sources controlling weight.

       After determining that Dr. Martindale’s opinion was not entitled to controlling

weight, the ALJ was required to “give good reasons for the weight assigned” to Dr.

Martindale’s opinions. See Langley, 373 F.3d at 1119. The ALJ considered the

following factors when assigning relative weight to the medical source opinions: (1)

whether the opinion came from a treating source; (2) whether the opinion came from a

                                             9
Case 1:17-cv-02206-PAB Document 19 Filed 11/25/20 USDC Colorado Page 10 of 19




 person with expertise in evaluating Social Security Administration (“SSA”) disability

 claims; (3) the extent to which the medical source opinion was consistent with the

 record as a whole; (4) supportability; and (5) extent of familiarity with medical

 information in plaintiff’s record. R. at 44-45. The ALJ found that Dr. Martindale was a

 treating source and was entitled to more weight under this factor; Drs. Wanstreth,

 Winfrey, and Wachtel were experts in evaluating SSA disability claims; Drs. Winfrey’s

 and Wantrath’s opinions were more consistent with the longitudinal record than other

 medical sources; Drs. Wanstrath, Winfrey, and Wachtel presented more supporting

 medical evidence and provided better explanations for the opinions given; and Drs.

 Wanstrath, Wachtel, and Winfrey reviewed more of plaintiff’s medical records than

 other sources. R. at 44-45. The ALJ afforded Dr. Martindale’s opinion little weight

 because Drs. Winfrey’s and Wanstrath’s opinions were entitled to more weight than

 other medical sources based on four of the five factors above. See R. at 47.

 Additionally, the ALJ noted inconsistency between Dr. Martindale’s determination that

 plaintiff was disabled, a conclusion reached in April 2015, and Dr. Martindale’s m edical

 records from later that year indicating that plaintiff’s overall mood had improved. See

 R. at 47. The ALJ’s decision gave detailed and specific reasons that “make clear to any

 subsequent reviewers the weight the adjudicator gave to the treating source’s medical

 opinion and the reason for that weight.” Langley, 373 F.3d at 1119.

        The reasons listed above indicate why the ALJ gave more weight to the opinions

 of Drs. Winfrey, Wanstrath, and Wachtel. In determining relative weight between their

 medical opinions, the ALJ gave Dr. Winfrey the most weight because (1) of the three of



                                              10
Case 1:17-cv-02206-PAB Document 19 Filed 11/25/20 USDC Colorado Page 11 of 19




 them, Dr. Winfrey was the only one qualified by SSA to serve as a medical expert to

 testify at the hearing; (2) Drs. Winfrey’s and Wanstrath’s opinions were more consistent

 with the record than other medical sources; and (3) Dr. Winfrey reviewed more medical

 records than Drs. Wanstrath and Wachtel. R. at 45. Because no medical source was

 entitled to controlling weight, the ALJ properly considered these factors when evaluating

 the relative weight of each medical source opinion. See 20 C.F.R. § 404.1527(c)

 (listing factors an ALJ considers in weighing medical opinions when no opinion is given

 controlling weight). Dr. Winfrey satisfied more of these factors than any other medical

 source. R. at 44-45. This list of reasons is supported by the record and constitutes

 substantial evidence for the ALJ to give Dr. Winfrey’s opinions the most weight.

        Plaintiff claims that the ALJ could not rely on Dr. Winfrey’s testimony because

 Dr. Winfrey never addressed plaintiff’s RFC. Docket No. 12 at 23. Plaintiff cites to

 Rosa v. Callahan, 168 F.3d 72, 82 (2d Cir. 1999), where the court found that the ALJ

 could not base an RFC determination on two reports that did not address her RFC or

 provide affirmative evidence of her RFC. Id. This argument is inapposite because Dr.

 Winfrey agreed with Dr. Wanstrath’s assessment, which provided for a functional

 capacity to perform at least unskilled work in jobs involving minimal public interaction.

 R. at 44. Plaintiff’s reference to Hutsell v. Massanari, 259 F.3d 707, 712 (8th Cir.

 2001), is unavailing. In that case, “no medical opinion support[ed] the ALJ’s residual

 functional capacity determination.” Id. In this case, Dr. Wanstrath specifically provided

 for an RFC, and Dr. Winfrey agreed with it. R. at 44. Plaintiff also cites Allen v. Bowen,

 881 F.2d 37, 41-42 (3d Cir. 1989), where the court found that a consulting physician’s



                                             11
Case 1:17-cv-02206-PAB Document 19 Filed 11/25/20 USDC Colorado Page 12 of 19




 silence on weight restrictions was not considered to be affirmative evidence of no

 restrictions when plaintiff’s treating physician had prescribed them. Id. As with the

 other cases cited, this is inapplicable because Dr. W infrey agreed with Dr. Wanstrath’s

 RFC. See R. at 44.

        Additionally, plaintiff fails to rebut any of the other reasons given by the ALJ for

 assigning Dr. Winfrey the most weight, see Docket No. 12 at 23-24, and fails to point to

 any specific evidence in the record that would undermine the evidence relied on by the

 ALJ. See Musgrave, 966 F.2d at 1374.

        Plaintiff alleges that the ALJ should not have given Dr. Wanstrath’s opinion

 “some weight” because Dr. Wanstrath was a non-examining source who reviewed an

 old and undeveloped record. Docket No. 12 at 24. Dr. W anstrath “reviewed the

 evidence of record in January 2014 and offered specific functional restrictions that

 support the limitations” in RFC that the ALJ found. R. at 41. Dr. Wanstrath opined that

 the plaintiff should be able to “follow simple instructions, sustain ordinary routines,

 make simple work-related decisions, deal with changes in routine in a work setting,

 and . . . respond appropriately to coworkers and supervisors.” R. at 41. Dr. Wanstrath

 supported this opinion by noting plaintiff’s average standardized test scores and that,

 while plaintiff has some organic neurocognitive deficits, plaintiff has improved over time.

 R. at 41. The ALJ concluded that Dr. W anstrath’s opinion was more consistent with the

 record, that Dr. Wanstrath presented more evidence to support it, and that Dr.

 Wanstrath reviewed more medical records than other medical sources. R. at 45. The

 ALJ considered the proper factors when examining Dr. Wanstrath’s opinion and found it

 entitled to “some weight” because Dr. Wanstrath met more of them than other medical

                                              12
Case 1:17-cv-02206-PAB Document 19 Filed 11/25/20 USDC Colorado Page 13 of 19




 sources. R. at 44-45. The Court finds the ALJ’s decision supported by substantial

 evidence.

        Plaintiff alleges that the ALJ erred in suggesting Dr. Wachtel was not an impartial

 expert because he was retained by plaintiff’s representative. Docket No. 12 at 26. “An

 ALJ may certainly question a doctor’s credibility when the opinion, as here, was

 solicited by counsel . . . [but] may not automatically reject the opinion for that reason

 alone.” Hinton v. Massanari, 13 F. App’x 819, 825 (10th Cir. 2001) (unpublished)

 (internal citations omitted). The ALJ did not reject Dr. Wachtel’s opinion when he gave

 Dr. Wachtel “some weight.” See R. at 49. The ALJ gave Dr. Wachtel’s opinion’s less

 weight than Dr. Winfrey’s opinions for other reasons as well, such as because they

 were based on incomplete information, or information that was conflicted, disputed, or

 inconsistent. R. at 46. For example, Dr. Wachtel stated that plaintiff cannot live alone

 or complete activities of daily living independently, but the record showed that plaintiff

 regularly leaves home and stays with friends. See R. at 47. Plaintiff contends that, if

 the ALJ had truly given Dr. Wachtel “more weight,” that would have necessitated a

 finding of disability for plaintiff. Docket No. 12 at 26. To the contrary, the Court finds

 that each of the ALJ’s weight allocations were supported by substantial evidence.

        B. Testimony of Plaintiff and His Mother

        Plaintiff alleges that the ALJ failed to give sufficient reasons for discounting the

 testimony of plaintiff and his mother, Katharine Sparhawk-Luthy. Docket No. 12 at 30.

 In particular, plaintiff alleges that the ALJ erred by: (1) finding that plaintiff’s daily

 activities were inconsistent with his claimed disability; (2) discounting plaintiff’s and Ms.



                                                13
Case 1:17-cv-02206-PAB Document 19 Filed 11/25/20 USDC Colorado Page 14 of 19




 Luthy’s testimony based on inconsistencies about plaintiff’s substance use and living

 situation; (3) failing to consider the impact of plaintiff’s mental impairments on his

 capacity to understand the benefit of treatment; and (4) discounting Ms. Luthy’s

 testimony based on inconsistencies with objective medical evidence and the record as

 a whole, but failing to identify any specific evidence contradicting her testimony. Id. at

 30-31.

          The framework for an ALJ to evaluate a claimant’s statements about his or her

 symptoms is explained in 20 C.F.R. § 404.1529(c)(4):

          We will consider your statements about the intensity, persistence, and
          limiting effects of your symptoms, and we will evaluate your statements in
          relation to the objective medical evidence and other evidence, in reaching
          a conclusion as to whether you are disabled. We will consider whether
          there are any inconsistencies in the evidence and the extent to which
          there are any conflicts between your statements and the rest of the
          evidence, including your history, the signs and laboratory findings, and
          statements by your medical sources or other persons about how your
          symptoms affect you.

 20 C.F.R. § 404.1529(c)(4) (emphasis added). “[I]f an individual’s statements about the

 intensity, persistence, and limiting effects of symptoms are inconsistent with the

 objective medical evidence and the other evidence, we will determine that the

 individual's symptoms are less likely to reduce his or her capacities to perform

 work-related activities or abilities to function independently, appropriately, and

 effectively in an age-appropriate manner.”4 SSR 16-3p, 2016 WL 1119029, at *7 (Mar.

          4
          At the time plaintiff filed for supplemental security income on September 3,
 2013, R. at 23, Social Security Ruling (“SSR”) 96-7p governed the Commissioner’s
 analysis of a claimant’s subjective complaints. See SSR 96-7p, 1996 WL 374186 (July
 2, 1996). On March 26, 2016, SSR 16-3p superseded SSR 96-7p and elim inated use
 of the term “credibility” and provided new guidance for evaluating the intensity,
 persistence, and limiting effects of a claimant’s symptoms. Makeen v. Berryhill, No. 17-

                                              14
Case 1:17-cv-02206-PAB Document 19 Filed 11/25/20 USDC Colorado Page 15 of 19




 16, 2016). An ALJ is to consider the following factors relevant to a claimant’s

 symptoms: (1) daily activities; (2) the location, duration, frequency, and intensity of pain

 or other symptoms; (3) precipitating and aggravating factors; (4) the type, dosage,

 effectiveness, and side effects of any medication taken to alleviate pain or other

 symptoms; (5) treatment, other than medication, received for relief of pain or other

 symptoms; (6) any measures used to relieve pain or other symptoms; and (7) other

 factors concerning functional limitations and restrictions due to pain or other symptoms.

 20 C.F.R. § 404.1529(c)(3).

        This Court’s review of the ALJ's credibility determinations is guided by two

 principles. First, “[c]redibility determinations are peculiarly the province of the finder of

 fact, and we will not upset such determinations when supported by substantial

 evidence.” Kepler v. Chater, 68 F.3d 387, 391 (10th Cir.1995). Second, “f indings as to

 credibility should be closely and affirmatively linked to substantial evidence and not just

 a conclusion in the guise of findings.” Id. (alterations omitted).

        The ALJ found plaintiff’s activities of daily living were inconsistent with his own

 assertions as to inability to work. R. at 35. The ALJ found that plaintiff participated in a

 number of daily activities, such as cooking, doing laundry, playing video games and

 sports, and staying overnight at friends’ houses. Id. Plaintiff objects that these findings



 cv-02663-CMA, 2018 WL 3633560, at *8 (D. Colo. July 31, 2018). ALJs are to apply
 SSR 16-3p when making determinations and decisions on or after March 28, 2016.
 SSR 16-3p, 2017 WL 5180304, at *13 n.27 (Oct. 25, 2017). T he ALJ issued his
 decision on July 12, 2016, R. at 20, so SSR 16-3p governed the ALJ’s analysis of
 plaintiff’s subjective complaints. See Makeen, 2018 WL 3633560, at *8 (stating that
 ALJ’s subjective complaint evaluation was governed by ruling in place at time of
 decision).

                                               15
Case 1:17-cv-02206-PAB Document 19 Filed 11/25/20 USDC Colorado Page 16 of 19




 are not inconsistent with a disability. Docket No. 12 at 29. “While ‘sporadic

 performance’ of activities, like performing a few household tasks, ‘does not establish

 that a person is capable of engaging in substantial gainful activity,’ the Tenth Circuit has

 consistently held that an ALJ may reasonably consider such activities when they are

 inconsistent with a claimant’s reported limitations.” Wagner v. Berryhill, 2017 WL

 3981147, at *9 (W.D. Okla. Sept. 11, 2017) (quoting Frey v. Bowen, 816 F.2d 508,

 516-17 (10th Cir. 1987)) (internal citation omitted). Plaintiff claims that he cannot

 perform any work, yet plans to learn to drive and take college classes. R. at 35. The

 ALJ properly found that these inconsistencies “between [plaintiff’s] statements and the

 rest of the evidence” warranted finding plaintiff’s testimony less credible. See 20 C.F.R.

 § 404.1529(c)(4).

        The same is true of plaintiff’s second objection, that the ALJ improperly

 discounted plaintiff’s testimony about his symptoms and limitations based on

 inconsistency in statements about substance use and his living situation that were not

 tied to a medical impairment. Docket No. 12 at 30. The ALJ evaluated the plaintiff’s

 living situation in the context of plaintiff’s ability to live alone and found inconsistencies

 between plaintiff’s assertions of disability and his conduct. R. at 35-36. Consideration

 of a claimant’s activities of daily living is proper when evaluating a claimant’s alleged

 symptoms. 20 C.F.R. § 404.1529(c)(3)(i). The ALJ found that plaintiff’s testimony

 about being unable to live alone was contradicted by the record, given that the evidence

 showed that plaintiff had indicated to medical professionals that he preferred to be

 homeless and was not welcome at home, showing that plaintiff was capable of living

 alone. R. at 35-36. Similarly, the ALJ evaluated plaintiff’s substance use testimony and

                                               16
Case 1:17-cv-02206-PAB Document 19 Filed 11/25/20 USDC Colorado Page 17 of 19




 found that it was contradicted by evidence in the record. R. at 36. Plaintiff claims that

 the ALJ did not find that plaintiff’s testimony was contradicted by medical impairments,

 but that is not the standard; the ALJ is to evaluate a claimant’s statements by

 considering any inconsistencies in the evidence “and the extent to which that are any

 conflicts between [a claimant’s] statements and the rest of the evidence.” 20 C.F.R.

 § 404.1529(c)(4). The ALJ’s decision to discount plaintiff’s testimony on ability to live

 alone and substance use, because it was contradicted by other evidence in the record,

 was supported by substantial evidence.

        Plaintiff’s third objection to the ALJ’s credibility findings alleges that the ALJ

 failed to consider plaintiff’s mental impairments. Docket No. 12 at 30. The ALJ found it

 significant that the plaintiff had periods where he stopped taking his medication and

 wanted to stop therapy, suggesting that plaintiff does not consider his condition as

 serious as he states in his claim for benefits. R. at 36. The ALJ also noted that plaintiff

 testified he takes all prescribed medicine, but the record showed that several suicide

 attempts occurred when plaintiff had stopped taking his medication. R at 35. The

 ALJ’s decision to discount plaintiff’s testimony thus related to whether his statements

 were contradicted by the record. The impact of plaintiff’s mental impairments on his

 ability to understand the benefit of treatment are irrelevant for this purpose. The

 instances that plaintiff objects to are but a few of the many examples the ALJ cited for

 not regarding plaintiff as completely credible. See, e.g., R. at 36 (plaintiff testified he

 never used illegal drugs but several suicide attempts occurred after taking street drugs).

        Plaintiff’s last objection is that the ALJ discounted Ms. Luthy’s testimony without

 providing reasons germane to her testimony. Docket No. 12 at 30. The ALJ stated that

                                               17
Case 1:17-cv-02206-PAB Document 19 Filed 11/25/20 USDC Colorado Page 18 of 19




 he gave Ms. Luthy’s testimony less weight because it was contradicted by the medical

 evidence and the record as a whole, and she was not a medical doctor or expert

 qualified to give evidence on plaintiff’s impairment or ability to perform work activity. R.

 at 37.

          “[I]n addition to discussing the evidence supporting his decision, the ALJ also

 must discuss the uncontroverted evidence he chooses not to rely upon, as well as

 significantly probative evidence he rejects.” Clifton v. Chater, 79 F.3d 1007, 1009 (10th

 Cir. 1996). The ALJ did so by summarizing Ms. Luthy’s testimony and explaining why

 he discounted it. R. at 37. Plaintiff cites to Blea v. Barnhart, 466 F.3d 903, 913 (10th

 Cir. 2006), and Bertram v. Colvin, No. 14-cv-00031, 2015 WL 1380008, at *7 (D. Colo.

 Mar. 24, 2015), to support his contention that Ms. Luthy ’s testimony was improperly

 discounted. Docket No. 12 at 31. Both cases are unpersuasiv e because, unlike here,

 the ALJ did not mention the lay witness testimony or provide reasons for rejecting it in

 either case. See Blea, 466 F.3d at 915; Bertram, 2015 WL 1380008, at *7. Ms. Luthy’s

 testimony was cumulative of plaintiff’s testimony concerning his limitations, which the

 ALJ went through and detailed why he was discounting. R. at 35-36. While the ALJ did

 not specifically go through each of Ms. Luthy’s claims, as he did for plaintiff, “any error

 in failing to do so is harmless because ‘the same evidence that the ALJ referred to in

 discrediting [the claimant’s] claims also discredits [the lay witness’s] claims.” Best-Willie

 v. Colvin, 514 F. App’x 728, 736 (10th Cir. 2013) (unpublished) (quoting Buckner v.

 Astrue, 646 F.3d 549, 560 (8th Cir. 2011)).

          Having considered each of plaintiff’s objections to the ALJ’s consideration of



                                               18
Case 1:17-cv-02206-PAB Document 19 Filed 11/25/20 USDC Colorado Page 19 of 19




 plaintiff’s and Ms. Luthy’s testimony, the Court finds that the ALJ’s decision was based

 on substantial evidence.

 V. CONCLUSION

       For the foregoing reasons, it is

       ORDERED that the decision of the Commissioner that plaintiff is not disabled is

 AFFIRMED.


       DATED November 25, 2020.
                                          BY THE COURT:


                                           s/ Philip A. Brimmer
                                          PHILIP A. BRIMMER
                                          Chief United States District Judge




                                            19
